Citation Nr: 1440371	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-06 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for thoracic muscular strain (previously claimed as a thoracic spine disorder), prior to August 31, 2011.  

3.  Entitlement to service connection for a bilateral ankle disorder, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a bilateral knee disorder, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 2007 to August 2008, and served in the Southwest Asia Theater of Operations from August 2007 to July 2008.  The Veteran also has unverified service from October 2002 to May 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the St. Paul Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has reviewed the Veteran's Virtual VA file and notes that the March 2013 Board hearing transcript has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  

The issues of entitlement to service connection for bilateral ankle and knee disorders, to both include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

On March 20, 2013, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wanted to withdraw his substantive appeal on the issues of entitlement to service connection for a bilateral shoulder disorder, to include as due to an undiagnosed illness, and service connection for thoracic muscular strain (previously claimed as a thoracic spine disorder), prior to August 31, 2011.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for a bilateral shoulder disorder, to include as due to an undiagnosed illness, and service connection for thoracic muscular strain (previously claimed as a thoracic spine disorder), prior to August 31, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204. Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  

At the March 2013 hearing before the Board, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a bilateral shoulder disorder, to include as due to an undiagnosed illness, and service connection for thoracic muscular strain (previously claimed as a thoracic spine disorder), prior to August 31, 2011.  See the May 2013 Board hearing transcript, p. 2.  The Veteran's statement indicating his intention to withdraw the appeal as to the issues, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran's withdrawal as to the stated issues was also reiterated in a March 2013 statement submitted by the Veteran's representative.  See the March 2013 statement.  
Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the stated issues and they are dismissed.  


ORDER

The appeal as to entitlement to service connection for a bilateral shoulder disorder, to include as due to an undiagnosed illness, is dismissed.  

The appeal as to entitlement to service connection for thoracic muscular strain (previously claimed as a thoracic spine disorder), prior to August 31, 2011, is dismissed.  


REMAND

Remand is warranted because the August 2011 VA medical examination and August 2012 addendum opinion are not sufficient for appellate review under the law.  An additional VA examination is warranted in order to determine the etiology of the Veteran's bilateral ankle and knee disabilities.  Furthermore, while the case is being remanded, all periods of service must be verified, as it remains unclear based on the record itself whether the Veteran served on active duty, active duty for training (ACDUTRA), and/or inactive duty for training (INACDUTRA) from October 2002 to May 2003.  

Accordingly, the case is REMANDED for the following action:

1.  Confirm the Veteran's military service and verify his dates of service.  The Veteran should be asked to identify, with as much specificity as possible, each unit to which she was assigned and the dates of those assignments.  Determine whether that service was active duty, ACDUTRA, and/or INACDUTRA, while serving in the Army and Army National Guard, and, to the extent feasible, provide the dates for each period of service.  Attempt to obtain the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like.  The appropriate agency must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims file.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed bilateral ankle and bilateral knee disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for VA treatment records from the Minneapolis VA Health Care System in Minneapolis, Minnesota, dated since December 2009, and private treatment records from the Veteran's family doctor located in Inver Grove Heights, Minnesota.  See the private physician statements dated July 2010.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

3.  After obtaining any additional records, schedule the Veteran for a VA Gulf War examination by an appropriate physician to determine the current nature and likely etiology of his current claims.  The following considerations will govern the examination:

a.  The claims folder must be made available to the examiner in conjunction, and the report must indicate whether the claims file was reviewed.  

b.  The examiner must review the Veteran's statements as well as service treatment records in conjunction with the examination.  Any special diagnostic studies deemed necessary must be performed.  

c.  The examiner must ensure that he or she has a full in-service and post-service history pertaining to the onset, symptoms, and treatment of his bilateral ankle and knee disorder.  

d.  With respect to the review of the claims file, the Board calls the examiner's attention to the following:

* Service treatment records reflect treatment for a left knee disorder.  In February 2003, the Veteran reported to sick call with complaints of left knee pain for three months when running.  X-rays of the left knee showed no evidence of fracture, dislocation, or other abnormality.  There was also no joint effusion or significant arthritic change.  He was assessed with tendonitis patellar and prescribed Naproxen.  The Veteran returned for follow-up treatment later in February 2003 and continued to complain of anterior left knee joint pain, along with joint swelling.  After physical examination testing and review of x-ray results, a physician diagnosed him with left knee bursitis/tendinitis.  The Veteran was treated again for left knee complaints in March 2003.  According to the sick call report, the Veteran complained of intermittent knee pain while sitting, running, and walking up stairs.  He indicated that the symptoms began mid-November during basic training running.  He admitted to being treated with profiles, medications, and ice to alleviate the pain.  After physical examination testing, the Veteran was diagnosed with tendonitis patellar of the left knee.  There were no complaints, treatment, or diagnoses for right knee, right ankle, and left ankle disorders.  

* Prior to discharge from service, the Veteran indicated on his July 2008 Post-Deployment Health Assessment that he had muscle aches.  In a second Post-Deployment Health Assessment in November 2008, the Veteran admitted having swollen, stiff, or painful joints.  

* In February 2010, a VA examiner concluded that the Veteran had no current diagnosis for his claimed bilateral knee disorder.  The examiner explained that although the Veteran demonstrated symptoms associated with his knees, there was no current clinical objective evidence of disease or pathology.  He further added that service treatment records note the Veteran's complaints of joint pain but do not reference the particular joints involved.  

* In July 2010, the Veteran's private physician stated that the Veteran continues to have right ankle pain following an injury sustained while walking on rough terrain during his military service.  The physician further added that he has ongoing bilateral knee pain as a result of repeatedly kneeling on an armor plate in front of a crew chief seat for a sustained period of time during his military service.  

* At the August 2011 VA examination, the Veteran reported problems with joint pain after in-service injuries to his left knee and right ankle, and/or wearing heavy body armor and carrying heavy equipment for extended periods during his deployment in the Persian Gulf.  The VA examiner found no evidence of current diagnoses for the Veteran's claimed bilateral ankle and knee disabilities.  In an August 2012 VA addendum opinion, a VA physician opined that the Veteran's joint pain of the bilateral ankles and knees is less likely than not undiagnosed illness, diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology.  She explained that the Veteran's joint pain symptoms are most likely residuals of chronic trauma and less likely as not related to any "exposure during his military service."  

* At the March 2013 hearing, the Veteran testified that he injured his right ankle during his military service when he severely rolled it, causing severe pain.  He further added that his left knee was injured during basic training.  He further added in his March 2011 substantive appeal that the weight of the body armor and flight gear he wore in service nearly 14 hours daily caused his current bilateral knee and ankle problems.  

e.  After reviewing the records and examining the Veteran, the examiner is asked to answer the following questions:

1.  Are the Veteran's current reports of joint pain in the bilateral ankles and knees part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness?

2.  If a chronic disorder(s) is/are found, can such disorder(s) be attributed to a known clinical diagnosis(es), or is there otherwise a medical explanation for such illnesses manifesting in joint pain of the ankles and knees?  If so, state the diagnosis; if not, so state specifically.   

3.  For any diagnosed disorder, is it at least as likely as not (e.g., 50 percent or greater probability) that any diagnosed disorder is etiologically related to the Veteran's periods of active duty service? 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


